      Case 2:21-cv-01194-SU       Document 1                 Filed 08/13/21       Page 1 of 7



Samuel T. Stanke OSB No. 034631
E-mail: sam@stankelaw.com
Attorney at Law, LLC
PO Box 22500
Portland, OR 97269
Telephone: 503-224-1127
Facsimile: 503-228-4454



                    IN THE UNITED STATES DISTRICT COURT

                            DISTRICT OF OREGON

                            PENDLETON DIVISION




ESTATE OF SUSAN K. DICK BY AND                                             Case No.
THROUGH              PERSONAL
REPRESENTATIVE BOBBY J. DICK,
                                                                                        COMPLAINT
            Plaintiff,                                                ERISA, 29 U.S.C. § 1132 (a)(1)(B)

            v.

DESERET    MUTUAL          BENEFIT
ADMINISTRATORS,

            Defendant.




COMPLAINT                                                                                       Page 1
                                       SAMUEL T. STANKE
                                          Attorney at Law
                                 PO Box 22500, Portland, OR 97269
                            Telephone: 503-224-1127 / Fax: 503-228-4454
                                    Email: sam@stankelaw.com
          Case 2:21-cv-01194-SU         Document 1                 Filed 08/13/21   Page 2 of 7




                                         INTRODUCTION


                                                      1.


       This action is brought on behalf of plaintiff, Estate of Susan K. Dick by and through


Personal Representative Bobby J. Dick, pursuant to the Employee Retirement Income


Security Act of 1974, 29 U.S.C. §1001, et seq. ("ERISA"). Plaintiff seeks to recover


medical benefits pursuant to the terms of an employee welfare benefit plan entitled “Deseret


Value Plan under the Deseret Healthcare Employee Benefits Plan” (the “Plan”) and under


29 U.S.C. §1132(a)(1)(B). Plaintiff seeks these remedies, plus prejudgment interest,


postjudgment interest, costs, and attorney fees, pursuant to 29 U.S.C. § 1132(g)(1).


                                 JURISDICTION AND VENUE


                                                      2.


       Jurisdiction is conferred on this court by ERISA, 29 U.S.C. § 1132(e)(1) and (f),


which give the district courts jurisdiction to hear civil actions brought to recover benefits due


under the terms of an employee welfare benefit plan.
COMPLAINT                                                                                         Page 2
                                              SAMUEL T. STANKE
                                                 Attorney at Law
                                        PO Box 22500, Portland, OR 97269
                                   Telephone: 503-224-1127 / Fax: 503-228-4454
                                           Email: sam@stankelaw.com
         Case 2:21-cv-01194-SU          Document 1                 Filed 08/13/21   Page 3 of 7




                                                      3.


       Venue is proper in this District Court, pursuant to ERISA, 29 U.S.C. § 1132(e)(2)


and 28 U.S.C. § 1391.


                                           THE PARTIES


                                                      4.


       At all times material herein, plaintiff was a resident of the state of Oregon.


                                                      5.


       At all times material herein, plaintiff was a participant and/or beneficiary under the


Plan by and through her spouse Bobby J. Dick’s employment with Agrinorthwest.


                                                      6.


       The Plan is an employee welfare benefit plan specifically covered under ERISA, 29


U.S.C. § 1002(2)(A), and an “employee benefit plan” as defined by 29 U.S.C. § 1002(3),


under which plaintiff is a “beneficiary,” as defined by 29 U.S.C. § 1002(8).


//     //     //


COMPLAINT                                                                                         Page 3
                                              SAMUEL T. STANKE
                                                 Attorney at Law
                                        PO Box 22500, Portland, OR 97269
                                   Telephone: 503-224-1127 / Fax: 503-228-4454
                                           Email: sam@stankelaw.com
         Case 2:21-cv-01194-SU          Document 1                 Filed 08/13/21   Page 4 of 7




                                                      7.


       At all times material herein, defendant Deseret Mutual Benefit Administrators


(“DMBA”) is the plan sponsor of the Plan, within the meaning of ERISA, 29 U.S.C. §


1002(16)(B), and the plan administrator of the Plan, within the meaning of ERISA, 29


U.S.C. § 1002(16)(A).


                                                      8.


       At all times material herein, defendant DMBA has the sole discretion to interpret the


terms of the Plan, make factual determinations, and decide participants’ eligibility for


benefits under the Plan.


                                  STATEMENT OF FACTS


                                                      9.


       On or around July 9, 2020, July 16, 2020, and July 30, 2020, plaintiff’s medical


providers submitted to defendant DMBA requests for payment of plaintiff’s medical


expenses under the Plan.


COMPLAINT                                                                                         Page 4
                                              SAMUEL T. STANKE
                                                 Attorney at Law
                                        PO Box 22500, Portland, OR 97269
                                   Telephone: 503-224-1127 / Fax: 503-228-4454
                                           Email: sam@stankelaw.com
           Case 2:21-cv-01194-SU          Document 1                 Filed 08/13/21   Page 5 of 7




                                                       10.


         By letter dated December 18, 2020, defendant informed plaintiff of its final decision


upholding the denial of medical benefits to cover the expenses described in Paragraph 9,


above.


                                                         11.


         Defendant’s decision denying medical benefits for the expenses described in


Paragraph 9, above, under the Plan is erroneous, arbitrary, capricious, and an abuse of


discretion.


                                                        12.


         Plaintiff has completed all steps required prior to the filing of this complaint under the


Plan and ERISA, including an internal appeal of the denial of medical benefits pursuant to


29 U.S.C. § 1133.


                                                        13.


         29 U.S.C. § 1132(a)(1)(B) authorizes plaintiff to recover benefits due under the


COMPLAINT                                                                                           Page 5
                                                SAMUEL T. STANKE
                                                   Attorney at Law
                                          PO Box 22500, Portland, OR 97269
                                     Telephone: 503-224-1127 / Fax: 503-228-4454
                                             Email: sam@stankelaw.com
          Case 2:21-cv-01194-SU          Document 1                 Filed 08/13/21   Page 6 of 7




terms of the Plan, to enforce plaintiff’s rights under the terms of the Plan, and/or to clarify


plaintiff’s right to future benefits under the terms of the Plan.


                                                      14.


       By denying payment of medical benefits for the medical expenses described in


Paragraph 9, above, defendant has violated and continues to violate ERISA, 29 U.S.C.§


1132 (a)(1)(B).


                                                      15.


       As a result of the denial of the medical benefits due and owing plaintiff under the


terms of the Plan, plaintiff has incurred medical expenses in the amount of $229,173.27.


                                                      16.


       As a result of the denial of plaintiff’s short term disability benefits under the Plan,


plaintiff has incurred attorney fees and costs, pursuant to 29 U.S.C. § 1132(g)(1).


//     //      //


//     //      //


COMPLAINT                                                                                          Page 6
                                               SAMUEL T. STANKE
                                                  Attorney at Law
                                         PO Box 22500, Portland, OR 97269
                                    Telephone: 503-224-1127 / Fax: 503-228-4454
                                            Email: sam@stankelaw.com
         Case 2:21-cv-01194-SU         Document 1                 Filed 08/13/21   Page 7 of 7




       WHEREFORE, plaintiff prays that plaintiff have and recover judgment in plaintiff’s


favor and against defendant as follows:


       (1)    For medical benefits in the total amount of $229,173.27, pursuant to 29


              U.S.C. § 1132(a)(1)(B);


       (2)    For prejudgment and postjudgment interest;


       (3)    For an award of attorney fees and costs under 29 U.S.C. § 1132(g)(1) and


              the facts and circumstances of this case; and


       (4)    For such other relief as this court deems just and proper.


              DATED this 13th day of August, 2021.




                                                SAMUEL T. STANKE, ATTORNEY AT LAW, LLC




                                                _/s/ Samuel T. Stanke______________________
                                                Samuel T. Stanke
                                                OSB #034631
                                                (503) 224-1127
                                                Attorney for Plaintiff
COMPLAINT                                                                                        Page 7
                                             SAMUEL T. STANKE
                                                Attorney at Law
                                       PO Box 22500, Portland, OR 97269
                                  Telephone: 503-224-1127 / Fax: 503-228-4454
                                          Email: sam@stankelaw.com
